Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (3/1/2019), is being examined under the first inventor to file provisions of the AIA .   Claims (1-8 and 15-20) were examined in response to election requirement in a Non-Final on 8/19/2020. A Final office action in response to Applicants amendments dated 11/12/2020 was mailed on 1/15/2021. Claims 1, 3-8, 15 and 17-20 were examined. A second Non- Final in response to a request for continued examination under 37 CFR 1.114 was mailed on 7/7/2021. Claims 1, 3-8, 15 and 17-20 were examined again. This office action, a second Final, is in response to Applicants submission of 10/6/2021. Amended claims 1, 3-8, 15 and 17-20 are being examined.

Response to Amendment and arguments
To the extant applicants arguments repeat the ones presented in last response, Examiners response from last office action is incorporated herein by reference. 
Applicant’s arguments are related to the latest amendment and have been addressed in the body of the rejection.
Rejection stays.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 and 15 include the limitation “first side surface electrode that is provided in the vicinity of but spaced apart from a side surface of the substrate placing table”.
This limitation is however not supported by the specification. The specification does not state any particular spacing requirement or inventive advantage.
The drawings are not to scale but only a means to understand the invention.

Claim 1 and 15 also include the limitation: 
“wherein the substrate placing table includes a first upper edge and a first lower edge that are spaced apart with a first distance, wherein the second side surface electrode includes a second upper edge and a second lower edge that are spaced apart with a second distance, the second 
This limitation is also not supported by the specification. The specification does not state any particular spacing requirement or inventive advantage. The particular height of the electrode would be to control spatial distribution of plasma energy.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7are rejected under 35 U.S.C. 103 as being unpatentable over Quon et al (US 6979954) in view of Ogawa et al (US 2002/0047536).

Regarding heater, since Quon et al disclose that the process chamber is usable for deposition, a heater to heat the substrate would be obvious. Also Quon discloses independent control of power to electrodes 242 and to additional electrode or antenna as discussed above.   
Quon et al disclose process gas but do not disclose cavity for process gas.
Ogawa et al disclose a plasma treatment device for forming a film on a substrate using plasma enhanced chemical vapor deposition (Para 2), an upper electrode (Fig 1-31), a substrate placing table (33) including a heater (para 56), a lower electrode opposed to the upper electrode (33), a power source for upper electrode (37), a cavity for treatment gas (28), and a controller (101) to control the apparatus including treatment gases. Ogawa et al further disclose a second side surface electrode that is opposed to the first side surface electrode and is disposed outside the substrate placing table (29) and power source for side surface electrode (35). 

Regarding the limitation “first side surface electrode that is provided in the vicinity of but spaced apart from a side surface of the substrate placing table” it is noted that Quon does not disclose complete structure of walls and installation of electrodes for the reason that one of ordinary skill would understand how to implement them. Also the size and distance of electrodes would be an optimizable parameter. The specification does not state that there was a particular requirement of size and spacing for any inventive advantage discovered by the inventors.

The other limitation included is the following:
“wherein the substrate placing table includes a first upper edge and a first lower edge that are spaced apart with a first distance, wherein the second side surface electrode includes a second upper edge and a second lower edge that are spaced apart with a second distance, the second upper edge facing the first upper edge and the second lower edge facing the first lower edge, and wherein the first distance and the second distance are the same”. 

This limitation is also directed to the size of electrode.


Claims 8, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Quon et al (US 6979954) in view of Ogawa et al (US 2002/0047536) and further in view of Anand Gupta (US 5824375).
Quon et al in view of Ogawa et al disclose plasma processing but do not disclose fluorine based plasma cleaning and post cleaning, seasoning.

Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to have used plasma dry cleaning and seasoning in the apparatus of Quon et al in view of Ogawa et al using its available resources.
Regarding claim 17 heater is disclosed both by Ogawa et al and Anand Gupta.
Regarding claims 18 and 19 seasoning would be done under seasoning recipe. Anand Gupta disclose using fluorine as dry cleaning gas.
Regarding claim 20, the seasoning bonds particles to reduce contamination. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716